


Exhibit 10.2


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT




THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”), is
entered into as of 7/20/11, by and between WELLS/FREMONT ASSOCIATES, a Georgia
joint venture ("Seller"), and LIGHTHOUSE WORLDWIDE SOLUTIONS, INC., a California
corporation ("Purchaser"). The parties hereto are sometimes jointly called the
“Parties.”
R E C I T A L S:
A.Buyer and Seller have entered into that certain PURCHASE AND SALE AGREEMENT
effective as of June 3, 2011 (“Purchase Agreement”), for the purchase and sale
of that certain real property more particularly described in the Purchase
Agreement (the “Property”).
B.The Financing Contingency Period expired and the Purchase Agreement terminated
on July 18, 2011.
C.Buyer and Seller desire to reinstate and amend the Purchase Agreement on the
terms and conditions contained herein.
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements hereinafter set forth, the Parties hereby agree as follows:
1.Reinstatement. The Purchase Agreement is hereby reinstated.
2.Financing Contingency Period. The Financing Contingency Period is extended
such that it expires as of 5:00 pm, Pacific Time, August 1, 2011.
3.Binding Effect. This First Amendment shall be binding upon and inure to the
benefit of the Parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.
4.Counterparts. This First Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the Parties,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
5.Confirmation of the Purchase Agreement. Except as set forth in this First
Amendment, the Purchase Agreement is not being amended, supplemented or
otherwise modified, and all of the undersigned agree that the terms, conditions
and agreements set forth in the Purchase Agreement are hereby ratified and
confirmed and shall continue in full force and effect. Any capitalized terms not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.





Page 1 of 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this First Amendment as of the day
first above written.
Seller:


WELLS/FREMONT ASSOCIATES
a Georgia Joint Venture


By:Piedmont Operating Partnership, LP
a Delaware limited partnership


By:Piedmont Office Realty Trust, Inc.
a Maryland corporation
Its:General Partner




By: /s/ Robert E. Bowers
Name: Robert E. Bowers
Its: Executive Vice President


By:Wells Real Estate Fund X, L.P.
a Georgia limited partnership


By:Wells Partners, L.P.
a Georgia limited partnership
Its:General Partner


By:Wells Capital, Inc.
a Georgia corporation
Its:General Partner




By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Its: Senior Vice President


By: /s/ Douglas P. Williams
Name: Leo F. Wells, III
Its: General Partner, by and through Douglas P. Williams , as attorney in fact
Buyer:


LIGHTHOUSE WORLDWIDE SOLUTIONS, INC.
a California corporation




By: /s/ Dr. Tae Yun Kim
Name: Dr. Tae Yun Kim
Title: CEO


Page 2 of 3

--------------------------------------------------------------------------------




By:Wells Real Estate Fund XI, L.P.
a Georgia limited partnership


By:Wells Partners, L.P.
a Georgia limited partnership
Its:General Partner


By:Wells Capital, Inc.
a Georgia corporation
Its:General Partner




By: /s/ Douglas P. Williams 
Name: Douglas P. Williams
Its: Senior Vice President


By: /s/ Douglas P. Williams 
Name: Leo F. Wells, III
Its: General Partner, by and through Douglas P. Williams, as attorney in fact
 








Page 3 of 3